Name: 2005/369/EC: Commission Decision of 3 May 2005 laying down rules for monitoring compliance of Member States and establishing data formats for the purposes of Directive 2002/96/EC of the European Parliament and of the Council on waste electrical and electronic equipment (notified under document number C(2005) 1355)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  deterioration of the environment;  information technology and data processing;  electronics and electrical engineering;  environmental policy
 Date Published: 2008-11-29; 2005-05-11

 11.5.2005 EN Official Journal of the European Union L 119/13 COMMISSION DECISION of 3 May 2005 laying down rules for monitoring compliance of Member States and establishing data formats for the purposes of Directive 2002/96/EC of the European Parliament and of the Council on waste electrical and electronic equipment (notified under document number C(2005) 1355) (2005/369/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/96/EC of the European Parliament and of the Council of 27 January 2003 on waste electrical and electronic equipment (WEEE) (1), and in particular the second subparagraph of Article 7(3) and the third subparagraph of Article 12(1) thereof, Whereas: (1) In order to make the data produced by Member States comparable, the mode of calculating compliance with the targets in Article 7(2) of Directive 2002/96/EC should be harmonised, in terms of presentation. (2) Balancing the risks of inaccuracies against the administrative burden of achieving precise information, Member States should be allowed to use estimates when determining the amount of materials and components of waste electrical and electronic equipment which is recovered, reused or recycled. (3) Pursuant to Article 6(5) of Directive 2002/96/EC the treatment operation may also be undertaken outside the respective Member State or the Community, provided that the shipment of waste is in compliance with Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community (2). Member States sending waste electrical and electronic equipment for treatment in other Member States or exporting such waste for treatment in third countries should be allowed to count the exported amount towards the targets set out in Article 7(2) of Directive 2002/96/EC on condition that the waste was collected by the exporting Member State. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC (3), HAS ADOPTED THIS DECISION: Article 1 Member States shall report the information required in Article 12(1) of Directive 2002/96/EC using the data formats set out in Table 1 of the Annex to this Decision. Article 2 1. Member States shall demonstrate compliance with the recovery, reuse and recycling rates set out in Article 7(2) of Directive 2002/96/EC by completing Table 2 set out in the Annex to this Decision. When completing that table, Member States may use an estimate as to the average percentage of reused, recycled and recovered materials, such as metals, glass and plastics, and components of waste electrical and electronic equipment. 2. Where waste electrical and electronic equipment is exported for treatment in a third country, or is sent for treatment in another Member State in accordance with Article 6(5) of Directive 2002/96/EC, only the Member State which has collected and exported that waste equipment may count it towards the targets set out in Article 7(2) of that Directive. 3. Member States shall determine whether documentary evidence additional to the proof required under the second subparagraph of Article 6(5) of Directive 2002/96/EC is necessary. Article 3 When transmitting Tables 1 and 2 of the Annex to the Commission, Member States shall provide the Commission with a detailed description of how the data have been compiled, and shall give an explanation of estimates and methodology used. Article 4 This Decision is addressed to the Member States. Done at Brussels, 3 May 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 24. Directive as amended by Directive 2003/108/EC (OJ L 345, 31.12.2003, p. 106). (2) OJ L 30, 6.2.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2557/2001 OJ L 349, 31.12.2001, p. 1). (3) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX Table 1 Waste electrical and electronic equipment (WEEE) collected and exported (Articles 5 and 12 of Directive 2002/96/EC) Column number 1 2 3 4 5 6 7 Product category Put on the market Collected from private households Collected other than from private households Total WEEE collected Treated in the Member State Treated in another Member State Treated outside the EC Total weight (1) tonnes Total weight tonnes Total weight tonnes Total weight tonnes Total weight tonnes Total weight tonnes Total weight tonnes 1. Large household appliances 2. Small household appliances 3. IT and telecommunications equipment 4. Consumer equipment 5. Lighting equipment 5a. Gas discharge lamps 6. Electrical and electronic tools 7. Toys, leisure and sports equipment 8. Medical devices 9. Monitor and control instruments 10. Automatic dispensers Table 2 Recovery, recycling and reuse, targets (Article 7(2) of Directive 2002/96/EC) Column number 1 2 3 4 5 Product category Recovery Recovery rate Reuse and recycling Reuse and recycling rate WEEE reused as whole appliance Total weight (2) tonnes % Total weight tonnes % Total weight tonnes 1. Large household appliances 2. Small household appliances 3. IT and telecommunications equipment 4. Consumer equipment 5. Lighting equipment 5a. Gas discharge lamps n/a n/a 6. Electrical and electronic tools 7. Toys, leisure and sports equipment 8. Medical devices 9. Monitor and control instruments 10. Automatic dispensers NB: Grey boxes mean that the data need only be reported on a voluntary basis. (1) If this is not possible, by numbers. (2) If this is not possible, by numbers.